                                                                  CAHILL GORDON & REINDEL LLP
                                                                     EIGHTY PINE STREET
                                                                   NEW YORK,        NY 10005-1702

 111·:Ll·:NE B B,\NKS                 .IONATll,\N .I. FHANKl•:L          TELEl'IIONE. (212)701-;1000        JOEL 11. LEVITIN                  llABil!-:N SIi.YEil
.\Nl!Wllll B,\NS,\L                   ,\ll!EL (;OLDMAN                       WWW.l'AI IILL.l'OM             (;EOJ·TBEY E LIEBM,\NN           .IOSl.\11 M SLOTNICK
 ll.\ \'Ill L B,\IL\SII               .!,\SON H IIALL                                                        BBl1\N T M,\llKLl•:Y             ll!CIIAH!l ,\ STJE(;J,JTZ .1H
 L.\Nll!S l' BEST                     WILLl,\M M IL\l!TNETT                                                  MEGIIAN N. McDE!l~IOTT           BOSSE STUHM,\N
 I\Jl.\l)LEY .I. BONlll               NOL.\ B IIELLEB                        1990 K ST BEET. NW             WILLI.\M .I MILLEH               SUSANNA M SUI!
 BBOCKTON B. BOSSON                   CHAI(; M. IIO!lOWITZ                                                   NOAII B. NEWITZ                 ,\NTIIONY K. TAM,\
                                                                        W,\SIIIN(;TON. DC 20(K)G-l 181
.l.\~11-:S .I CL\BK                   DOU(;Jc\S S. IIOllOWITZ                                               DA Vlll ll OWEN                  .IONATIIAN ll. TIIIEH
l'IIBISTOl'lll·:Jl \V CLEMENT                                                   (202) 862-8900
                                      TIMOTIIY B. IIOWELL                                                   .IOIIN l'Al'ACIIHISTOS           SE,\N I' TONOLLI
I.IS.\ COLI.I EH                      DA Vil} G. JANUSZEWSKI                                                LUIS ll. l'ENALVEH               .IOIIN A THil'OIJO!lO
.\ Y.\NO Ii CBEED                     ELAIKATZ                       CAIIILL (;OimON & BEIN DEL (UK) LL!'   KIMIWHLY l'ETll,LO-Df:COSS,\HD   (;U•:NN .I W,\LDHII' . .1H
SE.IN M. D,\VIS                       BBIA N S. KELLEIIEB                  2•1· MONUMl·:N'J' STREET         SIIEILA C. H,\MJ•:SJI            IU-:HIWHT S. \A'1\SI !Fil
STl!.\l{T (; DO\VNIN(J                HICIIAHD KELLY                            LONDON EC:lH HA.I           MICIUEL W. HEDDY                 MICll1\EI, B WEISS
.\D,\M M ll\\'OBKIN                   Cllf:Hll•: H. KISEH*                    +•H (0) 20 7920 9800          OLE<; HEZZY                      DA Vlll WISIIENGBAIJ
.\N.\ST,\SL\ EFIMOV.\                 JOEL KUHTZBEHG                                                        TIIOHN HOSJ•:NTIIAL              COllEY WBIGIIT
11-:NNIFE!l B J·:ZBIN(;               TEil B LACEY                                                          T,\MMY L HOY                     .JOSl!ll,\ M. ZELi(;
111·:Ll•:N,\ S. Fll,\Nl'ESCIII        MARCH LASIIBBOOK                   WBITEB'S DIRECT NUMBEB             .IONATIL\N A. SCIL\FFZIN         ll.\NIEL.I ZUBKOFF
10.\N MUBT.\(;JJ FBANKEL              ALIZ,\ ll LJ-:VINE                                                    Mll'IIAEL ,\ SIIEHMi\N




                                                                           (212) 701-3207


                                                                                                                                     March 5, 2020


                                         Re:         United States v. Harvey Jackson (I: I 9-cr-00492) (RA)

                 Dear Judge Abrams:

                        Harvey Jackson is scheduled to be sentenced in the above matter on Friday March 20,
                2020 at 11 :30 a.m. Per the Court's rules, Mr. Jackson's sentencing submission is due tomorrow,
                March 6, 2020. However, as of this evening we have not received a final Presentence
                Investigation Report ("PSR") from the Probation Office, and although a docket alert this evening
                appeared to indicate that a final PSR had been posted, it is not accessible at this time. In order to
                give us time to review the final PSR disclosure and incorporate its findings into our submission,
                we respectfully request that the Court grant the Defense one additional business day until
                Monday March 9, 2020 to make our sentencing submission. The Government does not object.


                          USDC-SDNY
                                                                                            Respectfully submitted,
                          DOCUMENT
                          ELECTRO:\TICALLY FILED
                          O<)C #:
                          I)
                                      ----=--:--~---
                               \TE FIi.FD: 3/v /)-0                                                /s/
                                                                                            Anirudh Bansal
                    '-=   -==-------· ·--                                                   Scott B. Singer

                                cc:     Jun Xiang, AUSA                                 The sentence is adjourned to March 24, 2020 at 3:30 p.m.
                                        David Robles, AUSA                              Defense submissions shall be due two weeks prior to
                                        United States Attorney's Office                 sentencing and the Government's submissions shall be
                                        Southern District of New York                   due one week prior to sentencing.
                                        One St. Andrew's Plaza
                                        New York, New York I 0007                       SO O DERED.




                                                                                        Ron ie brams, U.S.D.J.
                                                                                        March 6, 20920
